(9-2 4701

Fill in this information to identify your case:

United States Bankruptcy Court for the:

19-8470

District of Oregon

Case number (if known):

4

4

hapter you are filing under:

sad Chapter 7
C) Chapter 11
(J Chapter 12
UJ Chapter 13

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

on
eariwe tee
sain Soe Ohh it is isan

amended filing

127

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number

(if known), Answer every question.

a Identify Yourself

4. Your full name

About Debtor 1;

Write the name that is on your

Rora leg

About Debtor 2 (Spouse Only in a Joint Case):

 

government-issued picture

 

 

identification to your meeting
with the trustee.

Suffix (Sr, Jr, IL, WD

identification (for example, First name First name
your driver's license or
passport). Middle najne Middle name
Bring your picture

Last name Last name

Suffix (Sr., Jr, 1, Ml)

 

2. All other names you

 

 

 

 

 

 

 

 

Identification number
(ITIN)

 

have used in the last 8 First name First name
years
include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of cy ‘ om Z. x
your Social Security XX OK XXX XK,
number or federal OR OR
Individual Taxpayer
9xx -— xx - 9xx = x -

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 1

Case 19-34704-tmb7 Doc3_ Filed 12/27/19 cRI

 
 

 

 

eR } Mf ee
Debtor 1 es eal fA ee ( Case number (if knawn),
First Name Middle Name Last Name
About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Any business names
and Employer

Identification Numbers
(EIN) you have used in

the last 8 years

Include trade names and
doing business as names

‘a | have not used any business names or EINs.

LJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EN

Business name

EN

EN

 

 

5. Where you live

    

W975 |

Number

 

Street

 

po

Ma Lawao Hl 9G76Y

 

 

City « _ State ZIP Code
va n é } L # l
: pestle i eng gat ,
Mert Vi nd poh
County

If your mailing address is different from the one
above, fill it in here. Note.that the court will send
any notices to you at this mailing address.

 

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

this district to file for
bankruptcy

{3 Over the last 180 days before filing this petition,
1 have lived in this district longer than in any
other district.

(J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

I?lo NE Liptrt
Number Street Number Street
P.O, Box T7030 P.O. Box
isi Sore. ORT
City b State ZIP Code City State ZIP Cade
fyi
6. Why you are choosing Check one: Check one:

CL] over the last 180 days before filing this petition,
[ have lived in this district longer than in any
other district.

LJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for

Bankruptcy page 2

Case 19-34704-tmb7 Doc3_ Filed 12/27/19

 

 
8 4 iva [ f & ‘ae 4)

TS

 

 

 

Debtor 4 Case number (if known),
First Name Middle Name Last Name
Part 2: | Tell the Court About Your Bankruptcy Case
7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under TA Chapter 7

LJ) Chapter 11
CL) Chapter 12
L) Chapter 13

3. How you will pay the fee a | will pay the entire fee when | file my petition. Please check with the clerk's office in your
/ ~ local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

C1 I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

C) | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fea, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

 

9. Have you filed for ONo
bankruptcy within the ,
last 8 years? Mayes. District When oT DDT WWW Case number
District When Case number
MM / DD/YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy JANo
cases pending or being ¢
filed by a spouse who is Q] Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM/DD/YYYY
11. Do you rent your Ono. Go to line 12.
residence? “(2 Yes. Has your landlord obtained an eviction judgment against you?
LI] Nao. Go to line 12. .
UO Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3

Case 19-34704-tmb7 Doc3_ Filed 12/27/19
| | an
hooa la Mal

First Name Middle Name Last Name

Debtor 1 Case number (if known)

 

| Part 3: | Report About Any Businesses You Own as a Sole Proprietor

12, Are you a sole proprietor bd. ‘No. Go to Part 4.
of any full- or part-time ;
business? C) Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. P P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it

to this petition. City State ZIP Code

 

 

Check the appropriate box to describe your business:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
() stockbroker (as defined in 11 U.S.C. § 101(53A))

Q Commodity Broker (as defined in 11 U.S.C. § 101(6))

C1 None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadiines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? a No. | am not filing under Chapter 11.

For a definition of smaif
business debtor, see LJ No. 1am filing under Chapter 11, but |! am NOT a small business debtor according to the definition in
11 U.S.C, § 101(51D). the Bankruptcy Code.

Q) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

 

part a: CES if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any No
property that poses or is
alleged to pose a threat 41 Yes. Whatis the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

 

 

Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4

Case 19-34704-tmb7 Doc3_ Filed 12/27/19

 

 

 

 

|
:
Debtor 1

 

 

f / . Mi f
Ro2 UU & Mak

First Name Middle Name Last Name

Case number (if known)

a Explain Your Efforts to Receive a Briefing About Credit Counseling

About Debtor 1:

45. Tell the court whether

you have received a
briefing about credit
counseling.

You must check one:

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

truthfully check one of the

ayowing choices. If you ' | received a briefing from an approved credit
eligible to file you are no counseling agency within the 180 days before |
engibie to me. filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after yau file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must

If yau file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin callection activities

. Chi certify that | asked for credit counseling
again, ‘

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for nat receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) fam not required to receive a briefing about
credit counseling because of:

QO) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Q Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

LI Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

Case 19-34704-tmb7 Doc3 Fi

Official Form 101

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

C] t received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C] i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but 1 do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

L) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circurnstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LI tam not required to receive a briefing about
credit counseling because of:

UC) incapacity. | have a mental illness or a mental |

deficiency that makes me
incapable of realizing or making
rational decisions about finances.

L) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do sa.

L} Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a

motion for waiver of credit counseling with the court. .

Bankruptcy page 5

led 12/27/19

 

 
fio

Pf >
Debtor 4 Ks CALE.

Mork

Case number (if known)

First Name Middle Name Last Name

Co Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a, Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

L} No. Go to line 16b.
Md Yes. Go ta line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to abtain
money for a business or investment or through the aperation of the business or investment.

'sL.No, Go to line 160.
LJ Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

17. Are you filing under
Chapter 7?

any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
to unsecured creditors?

18. How many creditors do

CJ No. Lam not filing under Chapter 7. Go to line 18.

Do you estimate that after es. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

“ administrative expenses are paid that funds will be available to distribute to unsecured creditors?

SN as
Sed Yes i
fA

ya 4-49

LU 1,000-5,000

CY 25,001-50,000

 

estimate your assets to
be worth?

20. How much do you
estimate your liabilities
to be?

Sign Below

For you

C) $50,001-$100,000
$100,001-$500,000
CL) $500,001-$1 million

Pt s0-s80.000
$50,001-$100,000

C) $100,001-$500,000
(J $500,001-$1 million

CQ $10,000,001-$50 million
C4 $50,000,001-$100 million
UO $100,000,001-$500 million

LI $1,000,001-$10 million

UI $10,000,001-$50 million
C1 $50,000,001-$100 million
C1 $100,000,001-$500 million

you estimate that you “(50-99 L) 5,001-10,000 CY 50,001-100,000
owe? LI 100-199 LI 10,001-25,000 (I More than 100,000
LJ 200-999
49. How much do you C) $0-$50,000 CI $1,000,001-$10 million CJ $500,000,001-$1 billion

CY $1,000,000,001-$10 billion
CI $10,000,000,001-$50 billion
(C2) More than $50 billion

CL) $500,000,001-$1 billion

CI $1,000,000,001-$10 billion
( $10,000,000,001-$50 billion
() More than $50 billion

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Cade. | understand the relief available under each chapter, and | chaose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

; é
x ur ohion Mp p x

Signature of t Debtor 1 f j Signature of Debtor 2

 

i

2, 74 Ini
Executed on £2 44 Zoiy
MM 7 DD /YYYY

Executed on
MM/ DD /YYYY

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 6

Case 19-34704-tmb7 Doc3_ Filed 12/27/19

 
 

 

Royal
Debtor 1 OLA

First Name Middle Name

>

| For you if you are filing this
bankruptcy without an
| attorney

If you are represented by
an attorney, you do not
need to file this page.

Official Form 101

ig §
Ul
ae Case number (if known)

Last Name.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

C) No
Nd Yes
pet

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

L} No

pe
Did you pay or agree to pay someone who is not an attarney to help you fill out your bankruptcy forms?
; No
TL

“() Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that I understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

 

 

 

 

 

 

 

 

 

 

 

fog OU E g, ad
KAU 10P x
Signature of Debtor 4 f : i Signature of Debtor 2
é i
RPP PRs
Date p& Lf (ETF Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 5 l 3 ay d l & & Contact phone
Cell phane Cell phone
Email address Email address
Voluntary Petition for Individuals Filing for Bankruptcy page 8

Case 19-34704-tmb7 Doc3_ Filed 12/27/19

 
at

    
 

— j
L_- 8S i ‘
LOL OA D So
. Aad
4G OO ba L
} ‘ aA i a
SC OOS(A Five Mos LS
f ~ Kai ‘
DC LOO ib 1509
OD ifn Or. ok
1 oe f ‘
iO”. : fo A
a} ft
KO 0

 

Case 19-34704-tmb7 Doc3_ Filed 12/27/19

 
